HARRIS, Presiding Judge.
Appellant was convicted of the offense of possession of marijuana and the court sentenced him to ten years in the penitentiary.
The record at arraignment and the judgment entry affirmatively show that appellant was not represented by counsel at arraignment and that he did not waive the presence of counsel. This constitutes reversible error. Hamilton v. Alabama, 368 U.S. 52, 82 S.Ct. 157, 7 L.Ed.2d 114; Garsed v. State, 51 Ala.App. 622, 288 So.2d 161; Knight v. State, 42 Ala.App. 672, 178 So.2d 101; Perkins v. State, 281 Ala. 139, 199 So.2d 839; Drummond v. State, Ala.Cr. App., 353 So.2d 546.
Since this case must be reversed for the error noted we do not deem it necessary to set forth the facts constituting the offense.
REVERSED AND REMANDED.
All the Judges concur.